PER CURIAM:
Earl Thomas appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2006) complaint and denying Thomas’ motion to amend his complaint to add new defendants. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Thomas v. Ulep, No. 1:10-cv-00245-CMH-JFA, 2011 WL 864311 (E.D. Va. filed Mar. 9 & entered Mar. 10, 2011); 2011 WL 4102219 (filed Sept. 13 & entered Sept. 14, 2011). Further, we deny Thomas’ motion to compel the production of documents. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.